DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 02/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 6-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 6, Kim et al was the closest prior art of record, Kim et al discloses wireless power transmission system and method of controlling power in wireless power transmission system based on detection parameter, however the prior art of record does not clearly discloses the specific structure configuration and particular operation of a power receiving device comprising:
first filter circuitry electrically connected to power receiving electrodes, the power receiving electrodes are configured to receive an electromagnetic signal wirelessly from a power feeding device;
power receiving circuitry electrically connected to the first filter circuitry, the first filter circuitry is configured to permit the electromagnetic signal to reach the power receiving circuitry while inhibiting an instruction from reaching the power receiving circuitry;

communication circuitry electrically connected to the second filter circuitry, the second filter circuitry is configured to permit the instruction to reach the communication circuitry while inhibiting the electromagnetic signal from reaching the communication circuitry,
wherein the power receiving device is configured to output, from the communication circuitry via the power receiving electrodes when the power receiving electrodes receives the instruction, identification data that permits the power feeding device to identify the power receiving device, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 7-18, which depends on claim 6, these claims, are allowable for at least the same reasons given for claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 02/12/2021 regarding claims 6-18 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836